O’Brien, J.,
(cojieurring.) The evidence conclusively shows that Anglim’s intention in selling was to defraud the creditors. The remaining question is, does the testimony show that Curtis had knowledge of this intention, and did he co-operate in effectuating this fraudulent intent? That he was aware ■of Anglim’s insolvent condition before the receipt of the bill seems to me reasonably free from doubt. This fact, however, would not be conclusive against his title if he had purchased in good faith for a valuable consideration. That he did not so purchase is shown by the evidence which supports the findings to that effect of the learned judge below and the opinion of Mr. Justice Lawrence on this appeal. To my mind the course pursued by Curtis before and immediately after the sale is susceptible of one construction only, viz., that with knowledge of Anglira’s condition, and without desiring to become a real purchaser, he was willing to assist Anglim in his scheme to obtain a •compromise with creditors, which could have been arranged on more favor*795able terms with a bill of sale outstanding and a third party in possession of the business than with Anglim himself in possession of the property. This, moreover, would have prevented attachments by creditors, which was one of the things feared by Anglim. Having lent himself to a scheme thus devised which would show an intent to hinder, delay, and defraud creditors, he should suffer the legal consequences. I do not mean that Curtis was guilty of any fraud from which he was to profit, but that his friendship for Anglim induced him to enter into an arrangement which should not, as against the plaintiff as receiver for the creditors, be upheld. I therefore concur with Mr. Justice Lawrence in affirming the judgment.